Citation Nr: 1228539	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  09-18 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a right shoulder disability prior to May 3, 2009, and in excess of 20 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for an acquired psychiatric disorder.

5.  Entitlement to an initial compensable evaluation for hypertension.      

6.  Entitlement to a total rating for compensation purposes based upon individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from November 1998 to March 2008.  This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Denver, Colorado, Regional Office (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

By way of history, the RO granted service connection for a right shoulder disability, a left knee disability, a cervical spine disability, an acquired psychiatric disorder, and hypertension in a rating decision dated October 2008.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.     

Specifically, the RO evaluated the Veteran's right shoulder disability, diagnosed as right shoulder strain, status-post labral repair with scars, as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5024, effective March 7, 2008.  Following the submission of additional evidence, by a rating decision dated in May 2010, the RO increased the Veteran's disability evaluation to 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5201, effective May 3, 2009.  According to the RO, the Veteran's right shoulder disability was more appropriately rated under Diagnostic Code 5201 as the predominant feature of this disability was limitation of motion.  Id.  

The RO evaluated the Veteran's left knee disability, diagnosed as chondromalacia, status-post lateral meniscus surgical repair, as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5014, effective March 7, 2008.  The RO evaluated the Veteran's cervical spine disability, diagnosed as cervical spine degenerative joint and disc disease, as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5243-5242, effective March 7, 2008.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that intervertebral disc syndrome under Diagnostic Code 5243, is the service-connected disorder, and limitation of motion based on degenerative arthritis, under Diagnostic Code 5242, is a residual condition.  

The RO evaluated the Veteran's acquired psychiatric disorder, diagnosed as mood disorder, not otherwise specified, with depressive and anxious symptoms, alcohol dependence, and partner relational problems, as 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9435, effective March 7, 2008.  In February 2011, the RO granted service connection for posttraumatic stress disorder and recharacterized the service-connected psychiatric disorder as mood disorder with PTSD.  In a rating decision in February 2011, the RO continued the Veteran's 10 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Codes 9435-9411; see also 38 C.F.R. § 4.27.  The RO also assigned a noncompensable evaluation for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101, effective March 7, 2008.  

The Veteran was originally afforded VA examinations in connection with these claims in July and August 2008.  The Veteran contended in February 2009 and December 2010 that his service-connected disabilities were worse than initially rated and worse since the July and August 2008 VA examinations.  In this regard, VA treatment records dated May 2009 to March 2010 documented increased limitation of motion and decreased mobility in the right shoulder, increased psychiatric symptomatology and decreased Global Assessment of Functioning scores, and the use of anti-hypertensive medications.  In light of the foregoing, the Veteran's must be afforded new VA examinations on remand to assess the severity of his service-connected right shoulder, left knee, and cervical spine disabilities, as well as his acquired psychiatric disorder and hypertension.

Additionally, the Veteran was afforded a VA contract psychiatric examination in January 2011 in connection with his service connection claim for PTSD.  It was noted at that time that the Veteran was unemployed.  While the Veteran attributed his unemployment to being laid off in May 2010 and the lack of alternative job opportunities, he acknowledged that he was "written up" in his past job due to poor attendance and anger issues.  On remand, therefore, the Veteran must also be afforded a VA examination to determine the extent to which his service-connected disabilities, either alone or in concert with each other, preclude substantially gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for a total rating for compensation purposes based upon individual unemployability is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a total rating for compensation purposes based upon individual unemployability is based has already been found to be service-connected, as part of a claim for increased compensation). 

The Veteran and his representative have also requested on more than one occasion, to include the Veteran's October 2010 statement and his representative's January 2012 statement, that VA obtain outstanding VA treatment records pertinent to his claim.  To date, there is no indication that the requested records have been obtained, nor is there any indication that such records are contained in Virtual VA.  On remand, therefore, the RO must request all VA medical records pertaining to the 

Veteran from March 2010.  In addition, the Veteran must be contacted and asked to identify any and all non-VA sources of treatment for the disabilities at issue that are not already of record.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from March 2010 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the Veteran must be afforded a VA examination to determine the current severity of his service-connected right shoulder disability.  The claims file and Virtual VA records must be reviewed by the examiner in conjunction with the examination and the examiner 

must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be conducted, to include a magnetic resonance imaging scan and x-ray, as deemed necessary by the examiner to properly evaluate the Veteran's service-connected right shoulder disability.   Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must record pertinent medical complaints, symptoms, and clinical findings, including range of motion, and comment on the functional limitations, if any, caused by the service-connected right shoulder disability.  The examiner must determine the range of motion of the Veteran's right shoulder, in degrees, using a goniometer and noting by comparison the normal range of motion of the shoulder, with standard ranges provided for comparison purposes.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected right shoulder disability after repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion lost.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the right shoulder, the presence and degree 

of, or absence of, muscle atrophy attributable to the service-connected right shoulder disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected right shoulder disability, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right shoulder disability.  The examiner must indicate whether the right shoulder disability is manifested by an impairment of the humerus, to include flail shoulder, false flail joint,  fibrous union, recurrent dislocation, or malunion, and if so, whether any deformity can be characterized as moderate or marked.  The examiner must also indicate whether the right shoulder disability is manifested by impairment of clavicle or scapula, to include malunion, nonunion, or dislocation, and if so, whether there is evidence of loose movement.  The report prepared must be typed.  

3.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected left knee disability.  The claims file and Virtual VA records must be reviewed by the examiner in conjunction with the examination and the examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be conducted, to include a magnetic resonance imaging scan and x-ray, as deemed necessary by the examiner to properly evaluate the Veteran's service-connected left knee disability.  Following the examination and a review of 

the evidence of record, and with consideration of the Veteran's statements, the examiner must record pertinent medical complaints, symptoms, and clinical findings, including range of motion, and comment on the functional limitations, if any, caused by the service-connected left knee disability.  The examiner must determine the range of motion of the Veteran's left knee, in degrees, using a goniometer and noting by comparison the normal range of motion of the knee, with standard ranges provided for comparison purposes.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected left knee disability after repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion lost.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the left knee, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected left knee disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected left knee disability, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected left knee disability.  The examiner must also indicate whether the 

service-connected left knee disability was manifested by recurrent subluxation or lateral instability and if so, whether these symptoms represented slight, moderate, or severe impairment of the left knee.  The report prepared must be typed.  

4.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected cervical spine disability.  The claims file and Virtual VA records must be reviewed by the examiner in conjunction with the examination and the examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be conducted, to include a magnetic resonance imaging scan and x-ray, as deemed necessary by the examiner to properly evaluate the Veteran's service-connected cervical spine disability.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must record pertinent medical complaints, symptoms, and clinical findings, including range of motion, and comment on the functional limitations, if any, caused by the service-connected cervical spine disability.  The examiner must determine the range of motion of the Veteran's cervical spine, in degrees, using a goniometer and noting by comparison the normal range of motion of the cervical spine, with standard ranges provided for comparison purposes.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  The examiner must address whether there is 

any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected cervical spine disability after repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion lost.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the cervical spine, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected cervical spine disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected cervical spine disability, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected cervical spine disability.  The examiner must also discuss the nature and severity of any intervertebral disc syndrome (IVDS) found and/or incapacitating episodes due to IVDS, if any.  In addition, the examiner must address the frequency and duration of any IVDS found and/or incapacitating episodes in the past 12 months due to IVDS, if any.  The report prepared must be typed.
  
5.  The Veteran must be afforded the appropriate VA psychiatric examination to determine the current severity of his service-connected mood disorder with PTSD.  The claims file and Virtual VA records must be reviewed by the examiner in conjunction with the examination and the examiner must specify the dates 

encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests must be conducted.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to mood disorder with PTSD: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal, due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events; occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; occupational and social impairment with deficiencies in most areas due such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with 

periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; the inability to establish and maintain effective relationships; total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal person hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  The report prepared must be typed.

6.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected hypertension.  The claims file and Virtual VA records must be reviewed by the examiner in conjunction with the examination and the examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must comment upon the presence or absence, and the frequency or severity of the following 

symptoms: diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control; diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more; diastolic pressure predominantly 120 or more; or diastolic pressure predominantly 130 or more.  The report prepared must be typed.

7.  The Veteran must be afforded a VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file and Virtual VA records must be reviewed in conjunction with the examination and the examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on a review of the evidence of record, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either alone or acting in concert, preclude or would preclude him from securing and following substantially gainful employment consistent with his education and occupational experience, without consideration of the Veteran's age and nonservice-connected disorders. 
 
The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

8.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  After the requested examinations have been completed, the RO must review the examination reports to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

10.  Thereafter, the RO must ensure that the development above has been completed in accordance 

with the remand orders, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


